Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Buss on 29 June 2021. 
The application has been amended as follows:
In the claims
In claim 38, amend the claim to read 
-- The custom tool of claim 1, further including a facial and a lingual portion based on three-dimensional scan data of the mouth of the patient; and 
the facial portion extending from the occlusal portion between the mesial proximal portion and the distal proximal portion and the lingual portion extending from the occlusal portion opposite the facial portion between the mesial proximal portion and the distal proximal portion; and
the occlusal portion, the mesial proximal portion, the distal proximal portion, the facial portion and the lingual portion form the one-piece portion that fits over the at least one tooth of the patient.—
In claim 39, amend the claim to read
-- The custom tool of claim 18, further including a facial portion and a lingual portion based on three-dimensional scan data of the mouth of the patient; and

the incisal portion, the mesial proximal portion, the distal proximal portion, the facial portion and the lingual portion form the one-piece portion that fits over the at least one tooth of the patient.—
In claims 40-41, amend “a facial portion and a lingual portion” to read –the facial portion and the lingual portion--.
In claims 15 and 32, amend “the first interproximal portion and the second interproximal portion” to read –a first interproximal portion and a second interproximal portion--.
In claims 15 and 32, amend “the first adjacent tooth” to read –a first adjacent tooth--.
In claims 15 and 32, amend “the tooth receiving the restoration” to read – the at least one tooth--.
In claims 16 and 33, amend “the first interproximal portion and the second interproximal portion” to read –a first interproximal portion and a second interproximal portion--.
In claims 16 and 33, amend “the tooth receiving the restoration” to read – the at least one tooth --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features the custom tool comprising: a mold body providing for a customized fit with at least one tooth of the patient, the mold body including an occlusal portion forming an occlusal surface corresponding with an occlusal surface of the tooth, a mesial proximal portion forming a mesial proximal surface corresponding with a mesial proximal surface of the tooth, and a distal proximal portion forming a distal proximal surface corresponding with a distal proximal surface of the tooth, and a port and a plug, wherein the plug includes a tip surface corresponding to a surface of the tooth, wherein the mold 
Claim 18 is allowable because the claimed features the custom tool comprising: a mold body providing for a customized fit with at least one tooth of the patient, the mold body including an incisal portion corresponding with the incisal surface of the tooth, a mesial proximal portion forming a mesial proximal surface corresponding with a mesial proximal surface of the tooth, and a distal proximal portion forming a distal proximal surface corresponding with a distal proximal surface of the tooth, and a port and a plug, wherein the plug includes a tip surface corresponding to a surface of the tooth, 4 wherein the mold body is configured to combine with the tooth of the patient to form a mold cavity encompassing missing tooth structure of the tooth, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                    /DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/6/2021